DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 10/26/2020, wherein: 
Claims 1-4 are currently pending; and
Claim 1 has been amended. 
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
For example, the hydroponic system setup with the taproot and nutrient solution level, as well as the method of operation admit of illustration. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method steps of claims 1-4 (e.g. a flow chart) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the hydroponic system including the urethane mat, lights, nutrient solution, etc. as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0237254 to Yamaguchi et al. in view of US 2015/0113875 to Liotta.
Re: Claim 1. Yamaguchi et al. teaches the cultivation of plants in the family Asteraceae (See Abstract, paragraph [0026]), comprising growing the plants hydroponically (See paragraph [0044]) for the production of rubber. However, Yamaguchi et al. does not expressly disclose that during the culturing of the plants, the amount of a nutrient solution is adjusted so that 10 to 50% of the total length from the tip of the tap root of the plant is soaked in a nutrient solution, and the rest of the tap root is exposed to a gas. 
Liotta teaches a hydroponic apparatus and method (See Abstract, Fig. 3A-3B, paragraph [0010]) wherein plants are cultivated in a basket over a nutrient solution, wherein the height of the basket is adjusted such that the ratio of the length of the roots immersed in the nutrient solution is 10%  and 90% of the roots are exposed to air for thirty minutes and then can be adjusted to 90% of the roots immersed in the nutrient solution and 10% of the roots exposed for thirty minutes, wherein the cycle is repeated (See paragraphs [0006]-[0010]). Liotta states “any permutation can be programmed in the computer system to optimize the growth of the plant.” in the same section. Liotta teaches that the adjustments to nutrient level height on the roots optimize plant growth speed and increase nutrient delivery (See paragraphs [0038]-[0039]).
Asteraceae as taught by Yamaguchi et al. for the same benefits outlined above taught by Liotta. 
However, the combination of Yamaguchi et al. and Liotta does not expressly disclose the specific combination of the length of the tap root soaked from the tip is 10 to 50% of the total length of the root and that this condition is maintained during 70% or longer of the period of hydroponic cultivation. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to program the system of Liotta to soak the roots between 10 and 50% of their total length from the tip for a duration of 70% or more of their cultivation period because Applicant has not disclosed that the particular combination provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the cycle expressly proposed by Liotta, durations of less than 70% (e.g. 69%, 50%), and/or lengths below 10% (e.g. 9%) or above 50% (e.g. 51%), and/or any permutation which could be performed by Liotta which keeps the roots from drying out during the cultivation period because Applicant has provided no criticality to the particular range of In re Aller, 105 USPQ 233. 
Re: Claim 2. Yamaguchi et al. in view of Liotta renders obvious the method for hydroponic culture of a plant of the family Asteraceae according to claim 1 as outlined above,
Yamaguchi et al. teach wherein the plant of the family Asteraceae
Re: Claim 3. Yamaguchi et al. in view of Liotta renders obvious the method for hydroponic culture of a plant of the family Asteraceae according to claim 1 as outlined above,
Yamaguchi et al. teach wherein the hydroponic culture step is carried out at a culture temperature of 25°C or lower (paragraph [0017], paragraph [0062] - temperature is preferably between 16°C and 23°C). 
Re: Claim 4. Yamaguchi et al. in view of Liotta renders obvious the method for hydroponic culture of a plant of the family Asteraceae according to claim 1 as outlined above,
Yamaguchi et al. teach wherein the hydroponic culture step comprises light conditions including a photoperiod of 15 hours or longer and an illuminance at leaf level of 6,000 lx or higher (paragraph [0063]-[0064]- illuminance at leaf level of 7000 lx to 20000 lx with a photoperiod preferably of 18 hours). 
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
On page 4 of Applicant’s Remarks, it is alleged that the present invention does not admit of illustration and that examiner has failed to identify what the drawings must show. As such, the previous objection has been amended and further objections for failure to illustrate the details of the specification and the claimed subject material are additionally made. 
On pages 4-8 of Applicant’s Remarks, it is alleged that the combination of Yamaguchi in view of Liotta does not teach or render obvious the claimed invention because Yamaguchi teaches away from hydroponic cultivation of Asteraceae plants. Polaris Indus., Inc. v. Arctic Cat, Inc. is cited to argue that while Yamaguchi does, by Applicant’s own admission, teach hydroponic cultivation, the preference for soil cultivation would not have motivated a skilled whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Furthermore, it has been held that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
On page 7 of Applicant’s Remarks, it is alleged that Liotta does not teach the cultivation of dandelions. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 7-8 of Applicant’s Remarks, it is alleged that Liotta does not teach the particular combination of the root to nutrient solution ratio and the growth period percentage. Bayer Schering Phrama AG v. Barr Labs., Inc. is then cited to argue against “obvious to try” in view of Liotta’s recitation of “any permutation” of time and nutrient solution level to root ratio. It is alleged that Liotta provides no criticality such that one would not utilize the claimed ranges. . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A. Fabula/Examiner, Art Unit 3647            

/MONICA L BARLOW/Primary Examiner, Art Unit 3644